 

Case 1:20-cv-04418-GBD Document 37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SERINA MORALES, individually and on behalf of all
others similarly situated; ADRIANA GUIDRY,

individually and on behalf of all others similarly situated; : MEMORANDUM DECISION
ERIKA CHAMBERS, individually and on behalfofall — : AND ORDER

others similarly situated,

 

 

Plaintiffs, 20 Civ. 4418 (GBD)

-against-
NEW YORK UNIVERSITY,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The October 15, 2020 initial conference is cancelled. This Court will hear argument on only
Plaintiff Daniel Zagoria’s motion to consolidate and appoint lead counsel in 20 Civ. 3610
(GBD) (SLC), (ECF No. 7), on November 12, 2020 at 9:45 a.m.

Dated: New York, New York

October 8, 2020
SO ERED.

RGEB. DANIELS
United States District Judge

 
